Case 1:17-cr-20891-CMA Document 79 Entered on FLSD Docket 03/26/2019 Page 1 of 7




                                U NITED STA TES DISTRIC T C O UR T
                                SO U TH ER N DISTRIC T O F FL O R ID A
                                   CASE NO.17-CJG20891-CM A(s)(s)
  UN ITED STA TES O F AM ER ICA

  V S.

  ANTH ONY GIGNAC,
         a/k/a dslfhaled AI-Saud,''
         a/k/a <ilfhalid A l-saudy''
         a/k/a R'K halid B in A l-Saud,''
         a/k/a ddlfhalid B in Sultan Al-saudr''
         a/k/a Sdsultan Bin K ùalid AISaudr''
                     D efendant.
                                                              /

                                        FA CTU AL PR O FFER

            TheUnited Stgtejand Anthony Gignac,a/k/a çGlf-
                                                         haled A1-Saud,''a/k/alûlf-
                                                                                  halidAl-saud,''

  a/lc/a ttlfhalid Bin A l-'saudr''a/k/a çtKhalid Bin Sultan Al-sauds''a/lc/a GEsultan Bin Khalid A1

  Saudv''(thelr efendanf')agreethatthefactualbasisfortheDefendant'sgiziltissetoutin this
  Proffer. The partiesagree thatthe facts included herein are trtze,and thatthey show beyond a
                                                                            '        '

  reasonablekoubt.thattheDefendantisguilty ofthecrimeschargedin Counts1,6,12,and 16of
                                                                      .




  the Superseding Indictm ent.

                                                  O verview

            From asearly asM ay 2015,through roughlyN ovember19,
                                                               .2017,in M iami-Dade County,
                '
               .
  the United Kingdom ,and elsewhere,the Defendantand his co-conlpirators did knowingly and
                           .




  willfully,thatis,with theintentto defraud,devise,and intend to devise,ascheme and artificeto

  defraud,and to obtaip m oney mldproperty by m eansofm aterially false and fraudulentpretenses,
  representations, and prom ises,know ing that the pretenses,representations, aild profnises w ere

  false and ffaudulentw hen m ade,and,for the purpose of executing the schem e and ârtifice,did

  know ingly transm it and '
                           cause to be transm itted,by m eans of w ire com nlunicqtion in interstate
Case 1:17-cr-20891-CMA Document 79 Entered on FLSD Docket 03/26/2019 Page 2 of 7



     comm erce,certain writings,signs,signals,picturesand sounds. The purpos: oftheconspiracy

     wasfortheDefendantandhisco-c/nsplrators(includingaco-conspiratorwiththeinitialsC.W .),
     to unjustlyenrich themselvesbymaldngfalse and fraudulentrepresentationsthattheDefendant
     wasam emberofthe Saudiroyalfamily with significantbacking and accessto lucrativebusiness

     venttzres,forthe purpose of acquiring favorable considerétion in business deals,and to obtaip.

     investmenisf'
                 rom victims,property,money,materialgoods,andotherthingsofvalue.Based on

     those false and fraudulentm presentations,nm ong others,victim sdeposited m oney,by m eansof

     interstate and internationalwires,into bnnk accounts controlled by the Defendant and his co-

     cohspirators,in order to investin the false and fictitious business opportunities touted by the

     Defendantand his co-conspiratorsàorto provide loansrelated to the snm e opportunities. Also

     baseb on those false and fraudulent representations,the Defendant arld his co-consplrators
 .                                               '       I

     dem anded and received gifts,thingsofvalpe,and favorsfrom theirvictim s. TheDefendantand

     hisco-conspiratorsreceived,retained and usedthevictim s'investmbnts,loans,gifts,andv
                                                                                        thingsof

     valuefortheirbwn useand personalgain. Forthçpurpose ofexecuting and in ftztheranceofthe
         '                                                          .
                               .


     fraud,the Defendantand hisco-conspiratorssentwire communicationsvia interstateand foreign

     comm erce. Also,duringand in relation tothefraud,theDefendantandhisco-conspiratorsused
     '

     the m eans ofidentification ofseveralindividuals w ithouttheirperm ission.
         .                                                              '
                                   o
             .
                 ln addition,beginnlng in M arch 2017,and continuing through October25,2017,in M inm i-

     Dade Cotmty,the Defendantdid knowingly,and with intentto dçfraud within the United Statqs,

     falsely assume and pretend'
             ,
                   '
                               ;
                                lzimself to be a diplom at,consular and other qfficialof a foreign
     governm entduly accredited as such to the U nited States,and acted as subh,and in such pretended

     character,he demanded,obtained,and attempted to obtain m oney,paper,docum ents,and other

     thingsofvalue.
Case 1:17-cr-20891-CMA Document 79 Entered on FLSD Docket 03/26/2019 Page 3 of 7



                                               SpecificFacts

              Som etime in 2015- the exactdate llnknown - co-conspiratorC.W .aqd the Defendant

    m ade contact w ith each other via Linkedln. The Defendant and C.W .decided to form an

                                           thertheirbusiness aspirations,and - evenm ally - f'
    investm ent com pany in the U .S.to ful'
               .                           .                                                 raud.
                                                                       '
                                                   .

    On Jtm e 23,2015,V arden W illiamsonlntemational(G(
                      .                        o      M W l'')wasformedbyC.W .inDelaware.
           ln October 2015, C.W .traveled to London where hé m et several British investors,

    including IndividualA. A ftermeeting C.W .,IndividualA spoketbthetGprince''overthephone,

    and soughtto becom einvolved in arranging investm entoppo'rttmitiesforthePdnce in the U.K.'

    and arotindtheworld. TheDefendantand C.W .told h dividualA thatthçDefendantw a#in fact

    a SaudiArabian pdnce. Eventually,IndividualA w ould help M W I,C .W .,and the D efendant

    obtain investorsforM W I.

           Between 2015 and2017,though primaljly in 2017 aftertheDefendantmoved toM inmi,
    the D efeùdantand C .W .tricked m ore than 20 differentvictim s into investing F ith the D efendant

    and M W I. Generally speaking,C.W .or IndividualA located potentialvictim s. Then,C.W .

    reached outto the victim investors and told them thathe w orked on behalf of a Saudi-Arébian

    Prince(t1teDefendant),with accesstolucrativebusinessdeals. TheDefendansandC.W .made
    variousm isrepresentationsto the victim investorsconcerning the Defendant's statusasa Saudi-

    Arabian Prince,and the fake business deals supposedly '
                                                          available to the victim s. The early

.   victimsweretold thatM W I,through theGtprince,''hadaccesstofavorableoptionsin ajet-fuel
    kading platform in the M iddle East. Later,the investm entopportunitiesvaried. G enerally,the

    victimsweretoldthatthek investmentorloanwouldgotoM W I,butwouldbeenrmarkedforthe
    specific investm entthatthey had been pitched on. The Defendant and C.W .supported their

    misrepresentations:(1)by showingthevictimsforged letterspurportingtoshow theDefendant's
    sta'
       tusasaprince,orhisaccesstolucrativebusinessdeals;(2)byputtingthevictimsintouchwith
Case 1:17-cr-20891-CMA Document 79 Entered on FLSD Docket 03/26/2019 Page 4 of 7



    theDefendantoverthephone;and(3)byarrangingface-to-facemeetingsbetweentheviciimsand
    theDefendant. Thebefendant'semailtrafficlshowednumerousemailsnmongandbetweenthe
    Defendant,hisco-conspirators,and variousbusiùesses. Jn thoseem ails,C.W .andtheDvfendant

    referred to theDefendantasPrince,Sultan,orHRH (&1HisRoyalHighness''). Based on those
    misrepresentaticms,the victim s sentmoney forthe supposed investm ents,which the Defendant

    and C.W .keptfortheirown personaluse.

           Tllrbughouttheentirety ofthisfraud scheme,the Defendantpresented himselfasa Saudi

    Azabian prince. H epurchased N d/orused diplom atic license plates forlliscars,a Diplom atic
d



    securityserviceàadgefbrhisbodyguard,traditionalgqrbassociatebwiththesaudiRoyalfamily,
:luxurv
      *'a
      ' h''oodsconsistentwiththelavish lifeof.
                                             aSaudiRoyal,andbusinesscards(inbothEnglish
                                              .




    andArabic)refening tollimselfasPrince,H1U-l,and/orSultan. Heran an Instagrnm account
    depictinghim selfasaprince,includingpicturesofhislavish lifestyle,andpicturesofgaudiRoyal
    familymemberswith captionssuchasGtuncle.'' TheDefendantreferredtoiimselfasaprince
    when m eeting Fith investors,in em ails,alld overthe phone. He traveled with security,and

    demanded thatcertain royalprotocol(i.e.,giftgiving)befollowed in businessmeetings. The
    Defendantwashot,in fact,aS:udiprince.

           The Alaska-lersey project was another false investmeni opportuhity pitched by the'
    Defendantandhisco-conspirators. Forthatproject,theDefendantandllisco-conspiratorsfalsely
                              '
                                                                              /
    and fraudulently claimed thatthe Defendanthad a 10% stake in pre-lpo SaudiA ram co shares.
                                                       .




    SaudiA ram co w asthe state-ow ned oi1com pany ofSaudiA rabia. Itwasw orth billionsofdollars,

    gnd - atthetim e- SaudiA rabiaw asconsidçring taking the com pany public. ThqD efendantand


    1Atvarioustimes,theDefendantusedthefollowingemail.addresses(amongothers):KhalidMAlsaud@gmail.com,
    SultanAzizsaud@gmail.com,mah.asaabriyadh@gmail.com,kbas43@yahoo.com,andKhalidalsaudo-/@yahoo.com.
    Al1emailssent9om thoseaccountswereeithersentbytheDefendarlt,orathisdirection.
Case 1:17-cr-20891-CMA Document 79 Entered on FLSD Docket 03/26/2019 Page 5 of 7




  hisco-conspiratorsrepresented that,ifthevictimsinvested in theproject'
                                                                       ,they wouldreceivea .
  portion ofhissharesin the company priorto thetim eatwhich the generalpubliccould investin

  thecompany. Aspartofthatendeévor,theDefendantandhisco-conspiràtorsfalsifiedanlzm ber

  ofsupposed Saudidocumentssupportingthedeal,including:(1)afakelegalopinionfrom aSaudi
  law firm;(2)aâaudulentDeedofGuaranteeforAlaskaJerseyLimited;and(3)afakelekerfrom
  a Saudi1aw 51711attestingtotheDeikndant'ssupposed 1t% stakçin SaudiArnmco. These
                                                                          .
                                                                                                    '
                                                                                                        J


  docum entscontained forged signaturesofhigh-ranking Saudifigures. The Defendantdid not

  have thepermission ofthose individualsto use theirnam es orsignatures. Based on the above
                       .                                     4


  misrepresentations,the Defendantand his co-conspiratorstricked séveralvictim s into investing
  w ith the D efendantand M W I.

                  Thcoughthecourseùfthefraudulentschem e,theDefendantandhisco-conspiratorstricked

  over20 victim sintogivinghim and M W Iapproxim ately $8,131,102.06. Thefundswerenotput
  into SaudiA ram co or any other legitim ate investm ent. The m oney w as used to pay for the

  Defendantand his co-conspirator's lavish lifestyle,including the ptlrchase orlease pfFenv is,

  Rolls-Royces,expensivejewelry,designerclothing,travel,andatwo-bedroom propertyonFisher
  làland. Related to theforegoing scheme,theDefendantrepeatedly sentwirecom municationsin

  interstate and foreigh com m erce. Thisincluded em ails qnd textsm essagesthatw ere sentforthe
                                   .   '                              '
  .                .
  purposeofexecuting and in f'urtherance ofhisschem eto defraud. Those em ailsand textsinclude,

  butarenotlim itedto,the following:

          é APPAOX.
          .   .            .   '           '   '   .
                                                       :. W fkt COV M IJ'M1 CATION
                                                         '   '   ''           .
                                                                                  '   '   *-'
                                                                                                .
                                                                                                            '
      '
              DA TE                                                                          f'
          1 O cto
                'ber4, W hatsA pp'niessage from the D efendantto K .P.sendihg a picture ofa D eed
               2017    of Guara'ntee pup ortedly signed by M .S.A .M .,S.A .G .,atld A .Z.Y .,causing
                       w ire transm ission from the SD FL to the United K ingdom
#
    Case 1:17-cr-20891-CMA Document 79 Entered on FLSD Docket 03/26/2019 Page 6 of 7



      The above comm unication wassentfrom the Defendantin the Southem DistricfpfFlorida,and

      traveled in inte'rstateand/orforeign comm erce.

              On October 29,2017,the Defendant leftM inm ito travelinternationally. He used a
                                            .                        '                                      I
         .

      passport,the peansofidentification ofa realperson,belonging to an individualwith the initials

      D.M .,withoutD.M .'Spermission. The Defendanthasneverbeen issued apassportin hisname,

      orin any ofhisSa
                     'udialfases. Flightrecordsshow thatC.
                                        .                W .andtheDefendant(usiùgthename
      D.M .)traveled from M iamito Chicago on October29,2017,then Chicagoto HongKong,Hong
      K ong to D ubai,and Dubaito London. C.W .andtheDefendantflew from London toN ew York

      City(JFK Airport)onNoyember19,2017. TheDefendant,travelling asD.M .,wasairestedupon
      llisanivalatJFK.2

             Tllisstatementdoesnotreflecta fu11recitation ofrelevantfactsoravailablè evidence in

      this case,and is intended only to serve as the factualbasis for the defendant's gt
                                                                                       zilty plea. The

      defendaht knbwingly and voluntarily agreçs that this Facttzal Proffer,the Defendant's Plea

      A greem ent,and any statem entsm ade by the D efendantathisplea colloquy,m ay be adm itted in

      the.case-in-chief at trial in a crim inal prosecution in the Southelm D istrict of Florida. The
                                    .
                                                                                  '
                              .




      2Thefqctscontainedinthisproffercanbeprovedby,amongotherthings,thefollowingevidence:(1)airlinerecords;
      (2)itemsrecovered from theDefendantdlzring hisarrestatJFK (includingphones,ipads,and.jewelryl;(3)bank
      records;(4)creditcardrecords;(5)phonerecords;(6)vicdm interviews;(7)MWIbusinessdocuments;(8)evldence
      gatheredfrom theDefendant'sFisherIslandhome;(9)evidencegatheredfrom C.W .'shome;(10)evidencegathered
      from theDefendant'ssafetydepositbox atChaseBank;(11)evidencegatheredfrom theDefendant'scars,andthe
      carsofhissecurity guards;(12)evidencegaihered from theDefendant'sstorageunits;(13)documentary evidence
      9om various Cashlps;(14)the Defendant's emails;(15)C.W.'S emails;(16) eBay accounthistory;(17)the
      Defendant'sInstagram account;(18)photosoftheDefendantusing diplomaticlicenseplates;(19)photosofthe
      Defendant'sbodyguardusingaDSSbadge;(20)thefalsedocumentscreatedbytheDefendant;(21)thedealbooks
      forthefalsehwestmentopportunitiesofferedbythebefendant;(22)docuinents9om Ferrari;(23)documentsfroh'    l
      FisherIsland;(24)businesscardsandletterhçadreferringtotheDefendantasaPrince;(25)ttleDefendant'scomputer;
      (26)theDefendant'stextmessages;and(27)otherevidence. TheDefendantacknowledgesthathehasreceivedand
      reviewedthisevidencein discovery,andthatitdoesin factprovehisguiltin thismat-
                                                                                  ter.
Case 1:17-cr-20891-CMA Document 79 Entered on FLSD Docket 03/26/2019 Page 7 of 7

         '
     .




  defendantlcnowingly and voltmtmily waivesany prötectionsthathem ay have tmderF.R.E.410

  andF.R.C.P.11(9,ifthedefendantelectstoproceedtotrialaftersigningthisFacttzalProffer.

                                          ARIANA FAJARDO QFSHAN
                                          UN ITED STATES ATTORN EY


  oate, bla&(l)                   By: FRE       ERIC .   D LE
                                          A SSISTAN T  ITED S ATES ATTO RN EY
                                                        ,.- ''e J
                                                                --e                                 ...
                                                    > '                                               .
  Date: s/> ./j,j
             .
                                  B y.
                                     '
                                          M''
                                            A
                                            '
                                             .

                                             -YAN
                                                 w g.
                                               .xe'e
                                                     H
                                                                                              '
                                                                                                              .


                                        ye@                           K
                                                                      .

                                   xM     Ass       ANT               DERAL pusLlè DEFENDER
                                                                                N        .

  Date:                           s y.
                                     .
                                                                                    - .- -   --   - - -   -
                                            kTHONY GIGN
                                            '
                                                                          R.
                                          D EFEN DAN                           -.---.''
